Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Anand Ashwin (Reg. No.: 68,633), on January 24, 2022, authorized the following examiner’s amendment to be entered.

Amendment to the Claims:
In claim 4, Line 1, replace “claim 3” with -- claim 1 --.
In claim 4, Line 4-5, replace “the at least three data store” with -- the at least three data sets --.
In claim 5, Line 1, replace “claim 3” with -- claim 1 --.
In claim 5, Line 1, replace “the at least three data store” with -- the at least three data sets --.
In claim 13, Line 5-6, replace “the at least three data store” with -- the at least three data sets --.
Reason for allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s claims amendment and corresponding argument remarks filed on January 05, 2022, through examination of the claims with application, further proposed examiner’s amendment and search, the pertinent prior arts of record, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and the claims having the particular features have been found in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494